[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]MEMORANDUM OF DECISION RE: MOTION FOR INTERIM SUSPENSION AND APPOINTMENT OF TRUSTEE CT Page 12239
On July 12, 2001, Assistant Bar Counsel for the Statewide Grievance Committee (The Committee) filed a motion seeking the interim suspension of Attorney Christine L. Lederer, as well as the appointment of a trustee, pursuant to Practice Book Sections 2-42 and 2-64. Among the complaints and findings presented to the court by the Committee in support of its motions were allegations that Attorney Lederer failed to appear before the Committee at three grievance hearings after being served in hand with subpoenas issued by the Committee; she failed, over a considerable period of time, to respond to and communicate with clients; she failed to keep clients reasonably informed of the status of their cases; she intentionally mislead a client as to the status of a dismissed case, and she failed to perform legal services undertaken by her after being retained to do so by clients.
The court found that the allegations and findings of the Committee demonstrated a substantial threat of irreparable harm to the respondent's existing and prospective clients. The court also found that because Attorney Lederer was not communicating with her clients, and had not communicated with nor obeyed the subpoenas of the Committee, the continuing and potential harm to her current and prospective clients warranted an immediate interim suspension and appointment of a trustee to protect the interests of the client.
Accordingly, on July 17, 2001, the court ordered that the respondent be temporarily suspended from the practice of law, pending a hearing on the motion for an interim suspension, and that Attorney Mary Bergamini be appointed as trustee pursuant to Section 2-64 to inventory files, secure clients' fund accounts and take whatever other action necessary to protect the interests of the clients of Attorney Lederer. The court also ordered that notice be given to Attorney Lederer of a hearing on the motions to be held on August 16, 2001.
A hearing was held on August 16, 2001 concerning the above motions. Fifteen exhibits were introduced by the petitioner Committee documenting and supporting the allegations of the motion for interim suspension and appointment of a trustee. Attorney Lederer appeared at the hearing and filed a pro se appearance. She acknowledged to the court that she has been experiencing significant personal physical and emotional problems over the past year. She offered no explanation as to why she did not respond to the subpoenas issued by the Committee. In addition, Attorney Bergamini appeared and informed the court that she has been unable to begin her duties as trustee to inventory Attorney Lederer's files, or secure her client fund accounts, because she has been unable to contact or communicate with Attorney Lederer since being appointed trustee. CT Page 12240
After a careful review of the evidence, and taking into consideration the comments of the respondent concerning her personal difficulties, the court finds that the professional conduct compounded by the personal problems of the respondent constitute a substantial and immediate threat of irreparable harm to her existing and prospective clients. Accordingly, pursuant to Practice Book Section 2-42, it is the order of the court that Attorney Christine Lederer is suspended from the practice of law on an interim basis pending the final disciplinary proceedings pending against her. The court also appoints Attorney Mary Bergamini as trustee for the purpose of conducting an inventory of files, securing clients' fund accounts, and taking whatever other action as seems necessary to protect the interests of the attorney's clients, pursuant to Practice Book § 2-64.
Terence A. Sullivan Superior Court Judge